COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-10-00341-CV


LARRY STEVEN JONES, JR.                                              APPELLANT

                                        V.

MARICEL COMULLO JONES                                                  APPELLEE


                                    ------------

          FROM THE 325TH DISTRICT COURT OF TARRANT COUNTY

                                    ------------

                        MEMORANDUM OPINION1
                                    ------------

      Larry Steven Jones, Jr. is attempting to appeal from the trial court’s ruling

granting a protective order against him. Although we informed appellant of our

concern that we do not have jurisdiction of the appeal because the order appears

to be interlocutory and not appealable, we have not received a response.




      1
      See Tex. R. App. P. 47.4.
      A protective order rendered while a divorce proceeding is pending is not a

final judgment that can be appealed, nor is it an appealable interlocutory order.

Kiefer v. Kiefer, 132 S.W.3d 601, 602 (Tex. App.––Fort Worth 2004, no pet.); see

Tex. Civ. Prac. & Rem. Code Ann. § 51.014 (Vernon 2008). Accordingly, we

dismiss this appeal for want of jurisdiction.



                                                 PER CURIAM


PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DELIVERED: December 30, 2010




                                          2